
	
		III
		Calendar No. 1049
		110th CONGRESS
		2d Session
		S. RES. 598
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative day, June 23),
			 2008
			Mr. Biden (for himself,
			 Ms. Snowe, Mrs.
			 Boxer, Mr. Lugar,
			 Mr. Kerry, Mr.
			 Specter, Mr. Menendez,
			 Mr. Brownback, Mr. Bayh, Ms.
			 Stabenow, Mr. Feingold,
			 Mr. Hagel, Mr.
			 Whitehouse, Ms. Cantwell, and
			 Mr. Nelson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			September 23
			 (legislative day, September 17), 2008
			 Reported by Mr. Dodd,
			 without amendment
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the need for the United States to lead renewed international efforts
		  to assist developing nations in conserving natural resources and preventing the
		  impending extinction of a large portion of the world’s plant and animal
		  species.
	
	
		Whereas scientists estimate that approximately
			 1/10 of the world’s known biological diversity is
			 currently in danger of extinction, including at least 1/4
			 of all mammals, 1/3 of all primates,
			 1/3 of all amphibians, and 1/8 of all
			 birds;
		Whereas scientists have concluded that the initial stages
			 of a major worldwide extinction event are occurring now and have estimated that
			 by the end of the 21st century as much as 2/3 of the
			 world’s plant and animal species could be in danger of extinction;
		Whereas scientists estimate that approximately
			 3/4 of the world’s terrestrial plant and animal species
			 reside in whole or in part in developing nations, where in many cases poor
			 management of natural resources has exacerbated the threat of extinction to
			 many species and directly harmed local communities;
		Whereas, in addition to producing 20 percent of the
			 world's carbon emissions, unsustainable forestry practices and illegal logging
			 operations have led to the destruction of vast areas of forested land around
			 the world, which, in turn, has led to species loss, increased flooding,
			 erosion, insect infestations, and higher incidences of malaria and other
			 infectious diseases;
		Whereas the degradation of the marine environment and
			 unsustainable fishing practices in many parts of the world have led to dramatic
			 declines of many fish and other marine species;
		Whereas the introduction of invasive species threatens
			 natural habitats;
		Whereas scientists have concluded that many species could
			 face an increased risk of extinction from global climate change;
		Whereas sound natural resource management and the
			 conservation of species and habitats are vital to alleviating poverty for many
			 communities in developing countries that depend on these resources for their
			 livelihoods, food, medicinal compounds, housing material, and other
			 necessities;
		Whereas there are significant risks to the global and
			 national economies from the destruction of natural resources around the world
			 and the valuable services they provide, such as water and air purification,
			 soil fertility and erosion control, flood and drought mitigation, protection
			 from storm surges, and the sequestration of carbon;
		Whereas human encroachment into natural ecosystems
			 increases opportunities for the emergence and transmission of new animal-borne
			 diseases that could cause high levels of human mortality and affect major
			 global industries including travel, trade, tourism, food production, and
			 finance;
		Whereas loss of species can jeopardize important future
			 pharmaceutical discoveries, given that more than 1/4 of
			 all medicinal drugs possess active ingredients from wild species and that at
			 least 1/2 of the most prescribed medicines in the United
			 States are derived from natural compounds;
		Whereas natural pollinators and the opportunities of wild
			 and domesticated crossbreeding are vital to world and United States
			 agriculture;
		Whereas poverty aggravated by natural resource degradation
			 contributes to political instability, ethnic and sectarian conflict, and the
			 social conditions that can fuel increased violence and terrorism;
		Whereas the extinction of plant and animal species raises
			 profound ethical questions, and many religious traditions call upon human
			 beings to act as good stewards of the Earth;
		Whereas opportunities for sustainably managing natural
			 resources and conserving viable populations of species and their habitats
			 rapidly diminish every year;
		Whereas a substantial body of academic and field research
			 has identified global strategies and market based approaches for better
			 managing natural resources and protecting biological diversity;
		Whereas strategic large-scale and site-specific habitat
			 conservation could help to buffer the impacts of climate change on endangered
			 species and human communities;
		Whereas an effective international conservation effort
			 that ensures the use of natural resources on a sustainable basis and prevents
			 the worst predicted extinction scenarios from unfolding will require commitment
			 and action from all nations; and
		Whereas the United States traditional role in confronting
			 international challenges, protecting the environment, expanding opportunities
			 for people, and articulating a moral vision for global action gives the Nation
			 the opportunity to lead an international conservation effort: Now, therefore,
			 be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Government
			 should make full use of Federal laws, regulations and policies, diplomatic
			 agreements, and other appropriate mechanisms to—
				(A)identify global
			 conservation goals that help ensure the sustainable use of natural resources
			 and protect biological diversity in terrestrial and marine environments of
			 developing countries;
				(B)focus
			 international conservation efforts on natural areas that are important
			 biodiversity conservation priorities and for which there is a good likelihood
			 of success;
				(C)raise the
			 international profile of the debate by putting the issue of rapidly declining
			 global biodiversity and poor natural resource management on the agenda of major
			 international decision-making bodies;
				(D)work with other
			 donor nations to increase funding and other support for global conservation
			 strategies that focus on achieving each of the goals identified in
			 subparagraphs (A) through (C); and
				(E)achieve
			 meaningful progress in the next 5 years toward the goals identified in
			 subparagraphs (A) through (C);
				(2)the United States
			 should use diplomatic mechanisms, relevant international institutions and
			 agreements, and other appropriate mechanisms to lead other nations toward the
			 goals and actions identified in paragraph (1); and
			(3)the efforts of
			 Federal agencies should reflect a recognition of the extreme urgency of the
			 problem and recognize that opportunities for increased conservation are rapidly
			 dwindling, by annually providing to the appropriate Committees of Congress
			 progress reports and action plans with regard to the goals and activities
			 identified in paragraphs (1) and (2).
			
	
		September 23 (legislative day, September 17),
		  2008
		Reported without amendment
	
